PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/828,475
Filing Date: 1 Dec 2017
Appellant(s): Genius GmbH



__________________
Samuel Kielar
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 June 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 22 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Initially, in regards to the rejection of claim 40 under 35 USC 103, the Appellant argues under header A. at page 10 of the Appeal Brief that “Repac cannot be modified such that the base cutting part is rotatable without significant modifications and/or changes to the principle of operation”. In support of this argument, the Appellant asserts at page 15 of the Appeal Brief that the receptacle (18), the base cutting part (5), the additional cutting part (12) and the punch element (6) of Repac each have a rectangular shape. The Appellant further asserts, still at page 15 of the Appeal Brief, that the base part (5) cannot be rotated 90 degrees while still fitting in the receptacle (18) due to the rectangular shape of the base part (5). 
The Appellant’s argument is not persuasive because there is a simple and straight forward solution to issue raised by the Appellant. The solution is to provide the additional cutting part with a shape having 90 degree rotational symmetry, such as a square shape. In fact, Steinhogl even discloses this exact solution. Steinhogl states, “It [knife rack 58] is square in configuration so that it may be oriented with its knives 60 aligned with knives 46, when the cutter 10 is to be used for slicing (as for slicing french-fries), or with knives 60 oriented at right angles to knives 46, as when dicing of a product is desired.” (See col. 2, lines 50-54; emphasis added.) Therefore, in the event that one of ordinary skill in the art becomes perplexed trying to determine how to make the base cutting part of Repac insertable in the receptacle in more than one rotational position, Steinhogl provides a road map to follow due to its teaching that the square shape of the rotatable cutting part is what allows the cutting part to be received in a receptacle in multiple rotational positions. Therefore, the Appellant’s argument that the rectangular base cutting part of Repac is not insertable in the receptacle in more than one rotational position is not persuasive because Steinhogl teaches making a cutting part square in order to allow the cutting part to be insertable in multiple rotational positions.
Next, further in support of the argument that Repac cannot be modified so that its base cutting part is insertable in the receptacle in more than one rotational position, the Appellant asserts at the final paragraph of page 16 of the Appeal Brief that if the base cutting part is provided with a square shape, and if the receptacle is left unmodified with a rectangular shape, then the base cutting part would be slidable within the receptacle. 
This argument is not persuasive. Repac in Figs. 1 and 2 discloses that the base cutting part (5), the additional cutting part (12), the receptacle (18), and the punch element (6) all have corresponding shapes. The corresponding shapes disclosed by Repac allow the two cutting parts (5) and (12) to fit tightly in the receptacle, and also ensure the punch element pushes food through both cutting parts and regardless of the position of the food within the receptacle. One of ordinary skill in the art is therefore motivated to maintain the corresponding shapes of the base cutting part, the additional cutting part, the receptacle, and the punch element of Repac in order to retain these advantages. As a result, one of ordinary skill in the art would not provide the base cutting part of Repac with a square shape while leaving unchanged the shapes of the remainder of the device of Repac. Instead, one of ordinary skill in the art is motivated by the disclosure of Repac to provide each of the additional cutting part, the receptacle, and the punch element with a square shape corresponding to the shape of the base cutting part. The Appellant’s argument that one of ordinary skill in the art would modify the device by making the base cutting part slidable within the receptacle ignores Repac’s disclosure of the various parts fitting tightly together. Not only that, but the Appellant’s argument treats one of ordinary skill in the art as an automaton, unable to fit the teachings of multiple patents together, which an improperly low level of skill. (See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 420-421, 82 USPQ2d 1385 (2007), which states, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton,” and “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”) One of ordinary skill in the art, being a person of ordinary creativity, is able to modify Repac by making the base cutting part insertable in multiple rotational positions without having to resort to sliding of the base cutting part in the receptacle. Finally, the Appellant’s extensive discussion of the detents in the additional cutting part (5), which discussion extends from page 10 to page 14 of the Appeal Brief, is immaterial to the present rejection – providing the receptacle and the additional cutting part of Repac with corresponding square shapes allows the functionality of the detents to continue operating in the exact same manner as in Repac pre-modification. In summary, the Appellant’s arguments are not persuasive because the arguments are against a hypothetical modification where the base cutting part is provided with a square shape, but no other modifications are made to ensure the operability of the device. Since one of ordinary skill in the art is discouraged by the disclosure of Repac from making the hypothetical modification proposed by the Appellant, the Appellant’s argument is not persuasive. 
Still in regards to the rejection of claim 40 under 35 USC 103, the Appellant asserts at page 17 that modifying the rectangular shapes of the receptacle (18), the base cutting part (5), the additional cutting part (12), and the punch element (6) to be a square requires “substantial reconstruction and redesigns” not suggested by Steinhogl.
This argument is not persuasive. Very little modification is required to change the slightly rectangular shapes of the receptacle, the base cutting part, the additional cutting part, and the punch element of Repac to be square-shaped, since as disclosed by Repac each of these components is only slightly elongated from a square to begin with. This modification is by no means ‘too extensive’ as suggested by the Appellant. A common engineering requirement is to design multiple parts to work with one another, so this ability is well within the skill level of one of ordinary skill in the art. Moreover, echoing the explanation provided above, Repac’s disclosure of corresponding shapes for each of the receptacle, the base cutting part, the additional cutting part, and the punch element motivates one of ordinary skill in the art to maintain the parts having corresponding shapes even upon changing the shape of the base cutting part to be square in order to achieve multiple rotational positions of the base cutting part. Thus, one of ordinary skill in the art, when making the base cutting part square shaped, would be motivated to provide the remainder of parts of the device of Repac also with square shapes to ensure that the cutting parts fit tightly within the receptacle and that the punch element can push food through both cutting parts regardless of the position of the food within the receptacle. Therefore, the Appellant’s argument that making slightly-rectangular parts into square shapes is too substantial of reconstruction and redesign is not persuasive. The Appellant’s argument treats one of ordinary skill in the art as an automaton unable to solve even the simplest of problems.
Next, and further in regards to the rejection of claim 40 under 35 USC 103, the Appellant beginning at the final paragraph of page 17 argues that the proposed modification renders Repac unsatisfactory for its intending purpose, asserting that if the cutting blades of the respective cutting parts of Repac do not overlap in a transverse direction, then the device is not functional. 
This argument is not persuasive. Repac at paragraph 16 merely states that “it is recommended” that the blades overlap one another. The phrasing “it is recommended” makes clear that this is not a required feature, and instead indicates that it optional for the blades to overlap. If the device required the blades to overlap, Repac would use different language such as ‘it is essential’ or ‘the blades must overlap’. Additionally, two paragraphs later, at paragraph 18, Repac describes a variation of its device in which the blades of the two cutting parts can be “made to extend at an angle of between 0 and 90 degrees”. The disclosure of paragraph 18 is further evidence that the blades need not overlap, since blades oriented perpendicular to one another cannot overlap (in fact, this is the exact argument the Appellant makes). As yet further evidence that a food slicing device is not rendered inoperable merely because the blades do not overlap, Steinhogl teaches a device for the exact same food-slicing purpose, and the device of Steinhogl discloses blades that do not overlap. One of ordinary skill in the art, considering the combined teaches of Repac and Steinhogl, therefore understands that the blades need not overlap – otherwise, Steinhogl’s device would not be functional. As such, the Appellant’s argument that the device of Repac is rendered inoperable if the blades do not overlap is not persuasive. 
Turning to the rejection of claim 41 under 35 USC 103, the Appellant argues under header B. at page 19 of the Appeal Brief that Repac cannot be modified such that it has an additional toothing and counter-toothing without significant modifications and/or changes to its principle of operation. In support of this argument, the Appellant asserts beginning at the final paragraph of page 19 of the Appeal Brief that Repac as modified by Steinhogl includes a square or rectangular base cutting part (5) that would not align with the rectangular additional cutting part (12) in each of the rotary alignments of the base cutting part (5), and also that the overlapping blades of the two cutting parts (5) and (12) would also prevent the modification from being operable.
This argument is not persuasive because it is against a hypothetical modification of Repac. Repac discloses that the receptacle, the base cutting part, and the additional cutting part all have corresponding shapes. One of ordinary skill in the art would be motivated to retain the corresponding shapes of the receptacle, the base cutting part, and the additional cutting part so that these components fit tightly together as disclosed by Repac. The Appellant’s argument, however, is against a hypothetical modification of Repac where the additional cutting part remains rectangular even upon modifying the base cutting part to be square. One of ordinary skill in the art would not modify Repac in the manner suggested by the Appellant because this manner of modification is against the teachings of Repac. Instead, upon modifying Repac so that the receptacle, base cutting part, and additional cutting part have corresponding square shapes, the issues raised by the Appellant are non-existent, and the toothing and counter-toothing of the two cutting parts are able to engage regardless of the rotational position of the base cutting part. Moreover, the Appellant assumes that the blades of the two cutting parts are required to overlap, which assumption is contrary to Repac’s disclosure. Indeed, Repac only states that “it is recommended” for the blades to overlap when the blades are parallel to one another (see paragraph 16). As noted above, this phrasing indicates that the blades are not required to overlap. Moreover, Repac’s disclosure at paragraph 18 that the blades of the respective cutting parts can be perpendicular to one another further indicates that the blades need not overlap. Further, in determining how to modify Repac to provide the additional functionality afforded by a rotatable base cutting part, one of ordinary skill in the art would look to the teachings of Steinhogl. Steinhogl teaches that the blades of its respective cutting parts do not overlap, which allows the base cutting part of Steinhogl to be inserted in the receptacle at multiple rotational positions. Steinhogl further teaches one of ordinary skill in the art that the cutting device functions for its purpose of slicing or dicing food even when the blades do not overlap. Therefore, the premise that the blades of the two cutting parts of Repac must overlap one another is not supported by the teachings of Repac and Steinhogl.  The Appellant’s argument is not persuasive because the argument considers blade overlap as an essential feature of Repac, when that is not the case in view of teachings of Repac and Steinhogl.
Further in regards to the rejection of claim 41 under 35 USC 103, the Appellant argues beginning at the final paragraph of page 20 of the Appeal Brief that Steinhogl’s receptacle does not allow providing the base cutting part with a toothing and counter-toothing because the base cutting part of Steinhogl would not fit in the receptacle of Steinhogl if provided with the toothing and counter-toothing.
This argument is not persuasive because it is against a modification of Steinhogl that is not included in the rejection. The rejection does not modify Steinhogl by providing the cutting parts of Steinhogl with respective toothings and counter-toothings. Instead, the rejection modifies Repac by making the base cutting part of Repac insertable in the receptacle in multiple rotational positions while retaining the feature of toothed engagement between the base cutting part and additional cutting part of Repac. Since Repac discloses a receptacle with an open top side, the base cutting part is insertable into the receptacle via the open top side even when the base cutting part includes a toothing and counter-toothing. The modification of Repac in no way prevents insertion of the base cutting part into the open top side of the receptacle. Therefore, the Appellant’s argument against a hypothetical modification of Steinhogl is irrelevant to the rejections at issue, since the rejections at issue do not include modifying Steinhogl in the manner suggested by the Appellant.
The Appellant’s arguments under headings II-VII at pages 23-29 of the Appeal Brief all rely on the Appellant’s arguments related to claim 40 or claim 41. Since the Appellant’s arguments against the rejections of claims 40 and 41 are not persuasive as discussed above, the Appellant’s arguments under headings II-VII are not persuasive.
Turning to the Appellant’s arguments related to the rejection of claim 77 under 35 USC 103, the Appellant first argues under header VIII. A. at page 30 of the Appeal Brief that claim 77 is allowable for the same reasons as claim 40. The Appellant then asserts under header VIII. B. also at page 30 of the Appeal Brief that Repac does not teach a first cutting part having overhanging grip arms that engage the sidewall of the receptacle. In support of this argument, the Appellant asserts at page 31 of the Appeal Brief that “Applicant respectfully submits that Fig. 2 does not clearly show that the handholds (20) actually contact the cut-out areas to “engage” with the side walls (19)”.
First, the Appellant’s arguments under header VIII. A. are not persuasive because the Appellant’s arguments against the rejection of claim 40 are not persuasive as discussed above. Turning to the Appellant’s arguments under header VIII. B., the Appellant interprets the term “engage” in the phrase “wherein the first cutting part includes at least one overhanging grip arm arranged to engage a sidewall of the receptacle when the first cutting part is received by the receptacle” in claim 77 as requiring contact between grip arm and the sidewall. The Appellant’s argument is not persuasive because the broadest reasonable interpretation of “engage” does not require any such contact. The definition of “engage” at www.merriam-webster.com includes to interlock with: mesh. As can be seen by comparing Figs. 1 and 2 of Repac, the overhanging arms (20) are interlocked with and mesh with cutouts in the sidewalls of the receptacle (18) by fitting into the cutouts in the sidewalls. Since the arms fit together with the cutouts in the sidewalls, the arms are interlocked with and mesh with the cutouts. If the Appellant intends claim 77 to require contact between the arms and the sidewalls, then the Appellant should recite that the overhanging arms directly contact the sidewalls of the receptacle. Instead, the Appellant has selected a broader term “engage”. Therefore, even if the arms of Repac do not directly contact the sidewalls of the receptacle, the arms still “engage” the sidewalls because the broadest reasonable interpretation of “engage” does not require direct contact between the arms and the sidewalls. Still further, even if “engage” is more narrowly interpreted as requiring contact between the overhanging arms and the sidewalls of the receptacle, contrary to the broadest reasonable interpretation of the term, Repac nonetheless discloses this feature. Per MPEP 2125, “The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).” The drawings of Repac reasonably disclose and suggest to one of ordinary skill in the art that the arms do contact the sidewalls. Fig. 2 of Repac shows no gap or other space between the arms (20) and the sidewalls of the receptacle (18) – in fact the boundaries of the arms (20) meet the boundaries of the receptacle (18). This is exactly how a draftsperson illustrates contact between two parts. Since there is no gap between the arms and sidewalls in Fig. 2 of Repac, and since the boundaries of the arms are illustrated as meeting the boundaries of the sidewalls in Fig. 2 of Repac, the drawings of Repac reasonably disclose and suggest to one of ordinary skill in the art that the arms are resting against the sidewalls, such that the arms contact the sidewalls. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EVAN H MACFARLANE/Examiner, Art Unit 3724                                                                                                                                                                                                        

Conferees:
/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724  

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725                                                                                                                                                                                                                  

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.